Citation Nr: 0113981	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-16 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from July 1967 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in New Orleans, Louisiana.


REMAND

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  This liberalizing legislation is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The current record reflects that the veteran is service-
connected post-traumatic stress disorder, rated as 100 
percent disabling, and for post-operative osteochondroma of 
the proximal tibia, bilaterally, assigned separate 30 percent 
evaluations.  At a VA examination in February 2000 the 
veteran complained of his knees giving way, with periods of 
flare-ups during which he is unable to bear weight.  He 
reported use of a cane and bilateral knee braces to assist in 
weight-bearing activities, and stated that he experiences 
decreased balance and difficulty with ambulation.  The 
examiner noted the veteran's gait to be slow and shaky, but 
he did not provide a medical opinion addressing whether the 
veteran requires the use of braces as a normal mode of 
ambulation as a result of the service-connected disabilities.  
Therefore, the examination report is not adequate for 
adjudication purposes.

The Board further notes that in a statement dated in April 
2000, the veteran expressed disagreement with the March 2000 
rating decision which increased the evaluation for each of 
his lower extremity disabilities to 30 percent.  He has not 
been provided a statement of the case in response to the 
notice of disagreement.  Moreover, in July 2000 the veteran 
requested that his bilateral lower extremity disability be 
rated as permanently and totally disabling.  The RO responded 
by informing the veteran that he was already rated as 
permanently and totally disabled due to post-traumatic stress 
disorder.  The RO did not adjudicate the claim for a 
permanent and total rating due to the bilateral lower 
extremity disability.  

The Board notes that the veteran's claim for a certificate of 
eligibility for assistance in acquiring specially adapted 
housing is predicated on establishing that he is receiving 
compensation for permanent and total service-connected 
disability due to the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair.  Therefore, the 
veteran's claim for a permanent and total rating due to the 
service-connected lower extremity disabilities should be 
adjudicated before the Board decides the issue on appeal.  

In light of these circumstances, the case is REMANDED to the 
RO for the following:

1.  The RO should request that the 
veteran supply the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
including VA, who have treated or 
evaluated his service-connected lower 
extremity disabilities in recent years.  
The RO should then take all necessary 
steps to obtain copies of those records 
not already part of the claims folder.  

2.  If the RO is unsuccessful in 
obtaining copies of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide copies of 
such records. 

3.  Then, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the extent of impairment from 
his service-connected lower extremity 
disabilities.  Any indicated studies 
should be performed.  The examiner must 
review the claims folder before 
completing the examination report.  The 
examiner should describe all 
symptomatology due to the service-
connected disabilities, to specifically 
include an assessment of any instability 
or subluxation present.  In reporting the 
results of range of motion testing, the 
examiner should identify any objective 
evidence of pain and the specific 
excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
extent of any pain.  Tests of joint 
movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  

In addition, the examiner should identify 
whether there is a loss of use of one or 
both lower extremities, such that no 
effective function remains other than 
that which would be equally well served 
in balance and propulsion, etc., by an 
amputation stump at the site of election 
below the knee with use of a suitable 
prosthetic appliance, or, that the 
veteran is precluded from other than 
occasional locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  

The examiner should provide the 
supporting rationale for each opinion 
expressed.  

4.  The RO should ensure that the above 
development has been completed and should 
undertake any other actions it deems to 
be required to comply with the notice and 
duty to assist provisions of the VCAA.

5.  The RO should then readjudicate the 
issue on appeal and the claims for 
increased evaluations for the lower 
extremity disabilities.  The RO should 
also adjudicate the claim for a permanent 
and total rating for the lower extremity 
disabilities.  If the veteran files a 
timely notice of disagreement with the 
disposition of the claim for a permanent 
and total rating for the lower extremity 
disabilities or if the other claims are 
not granted to his satisfaction, he 
should be provided a supplemental 
statement of the case and informed of the 
requirements to perfect an appeal with 
respect to any new issue(s) addressed in 
the supplemental statement of the case.  
He and his representative should then be 
afforded an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  All issues 
properly in appellate status should be returned to the Board 
at the same time.  By this remand, the Board intimates no 
opinion as to any ultimate outcome of this case.  The veteran 
need take no action until otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


